Exhibit 10.5

 

STANDSTILL AGREEMENT

 

This Standstill Agreement dated May 16, 2003, between Quixote Corporation, a
Delaware corporation (the “Company”) and U. S. Traffic Corporation and
Myers/Nuart Electrical Products, Inc. (together the “Stockholder”).

 

The Stockholder currently owns or controls directly or beneficially, an
aggregate of 558,534 shares of the $0.01-2/3 par value Common Stock (such class
of common stock being referred to herein as “Common Stock”) of the Company
representing 6.78% of the outstanding shares of the Company.  For purposes of
this Agreement, “Voting Securities” shall mean all classes of capital stock of
the Company which are then entitled to vote generally in the election of
directors.

 

NOW THEREFORE, in order to provide a constructive and mutually beneficial
relationship between the Stockholder and the Company, the parties agree as
follows:

 

1.                                       Term of Agreement.

 

Except as otherwise expressly provided herein, the respective covenants and
agreements of the Stockholder and the Company contained in this Agreement will
continue in full force and effect for a period of thirty months, commencing on
the date hereof.

 

2.                                       Covenants of the Stockholder.

 

Prior to the termination of this Agreement and subject to the further provisions
hereof:

 

(a)           None of the Stockholder, or any of its shareholders or any person
controlled by the Stockholder or its shareholders (collectively, the “Related
Parties”), will, directly or indirectly, acquire any Voting Securities (except
by way of stock dividends or other distributions or offerings made available to
holders of Voting Securities generally) if the effect of such acquisition would
be to increase the aggregate voting power in the election of directors of all
Voting Securities then owned by the Stockholder and the Related Parties to
greater than nine and one-half percent (9½%) of such total combined voting power
of all the Voting Securities then outstanding; provided that:

 

(i)            the Stockholder and the Related Parties may acquire Voting
Securities without regard to the foregoing limitation if any of the following
events shall occur:  (A) a tender or exchange offer is made by any person or 13D
Group (as hereinafter defined) (other than an affiliate of, or any person acting
in concert with, the Stockholder or the Related Parties) to acquire Voting
Securities which, if added to the Voting Securities (if any) already owned by
such person or 13D Group, would represent more than 15% of the total combined
voting power of

 

--------------------------------------------------------------------------------


 

all Voting Securities then outstanding, (B) it is publicly disclosed or the
Stockholder otherwise learns that Voting Securities representing more than 15%
of the total combined voting power of all Voting Securities then outstanding
have been acquired subsequent to May 1, 2003, or are proposed (in a public
announcement or filing) to be acquired subsequent to such date by any person or
13D Group (other than an affiliate of, or any person acting in concert with, the
Stockholder or the  Related Parties), or (C) any person or 13D Group (not
including the Stockholder or the Related Parties or any affiliates thereof)
shall beneficially own Voting Securities representing a percentage of the total
combined voting power of all outstanding Voting Securities which exceeds the
greater of (x) 15% or (y) the largest percentage of such total combined voting
power represented by all Voting Securities owned at any time by the Stockholder
or the Related Parties, and would be required (under rules and regulations in
effect on the date hereof) to file a statement on Schedule 13D with the
Securities and Exchange Commission reporting beneficial ownership of such Voting
Securities.  As used herein, the term “13D Group” shall mean any group of
persons formed for the purpose of acquiring, holding, voting or disposing of
Voting Securities which would be required under Section 13(d) of the Exchange
Act and the rules and regulations thereunder (as now in effect and based on
present legal interpretations thereof) to file a statement on Schedule 13D with
the Securities and Exchange Commission as a “person” within the meaning of
Section 13(d)(3) of the Exchange Act if such group beneficially owned Voting
Securities representing more than 5% of the total combined voting power of all
Voting Securities then outstanding; and

 

(ii)           none of the Stockholder or the Related Parties shall be obligated
to dispose of any Voting Securities if the aggregate percentage ownership of the
Stockholder and the Related Parties is increased as a result of a
recapitalization of the Company or any other action taken by the Company or its
affiliates other than the Stockholder or the Related Parties.

 

Within five (5) business days of any acquisition or disposition of any Voting
Securities, Stockholder and Related Parties shall advise the Company of the
number of Voting Securities acquired or disposed of.

 

(b)           None of the Stockholder or the Related Parties shall deposit any
Voting Securities in a voting trust or subject any Voting Securities to any
arrangement or agreement with respect to the voting of such Voting Securities.

 

(c)           None of the Stockholder or the Related Parties shall (i) initiate,
propose, encourage or participate in any “solicitation” or “proxies” (as such
terms are defined in SEC Regulation 14A), including action by written consent,
(ii) become a “participant” in any “election contest” (as such terms are defined
or used in SEC Rule 14a-11) with respect to the Company, nominate any person for
election as a director, or seek to advise, encourage or influence any person
with respect to the voting of any Voting Securities or soliciting proxies for
the election of such person, or (iii) initiate, propose or otherwise solicit or
participate in the solicitation of any stockholder for the approval of one or
more stockholder proposals with respect to the Company (as described under SEC
Rule 14a-8)

 

2

--------------------------------------------------------------------------------


 

or encourage any other person to initiate any stockholder proposal relating to
the Company, or (iv) otherwise seek to influence or control the management or
policies of the Company.

 

(d)           None of the Stockholder or the Related Parties shall, directly or
indirectly, solicit proxies or become a “participant” in a “solicitation” (as
such terms are defined in Regulation 14A under the Exchange Act) in opposition
to the recommendation of the majority of the directors of the Company with
respect to any matter.

 

(e)           None of the Stockholder or the Related Parties shall join a
partnership, limited partnership, syndicate or other group, or otherwise act in
concert with any other person, for the purpose of acquiring, holding, voting or
disposing of Voting Securities, or otherwise become a “person” within the mean
of Section 13(d)(3) of the Exchange Act (in each case other than solely as the
Related Parties).

 

3.             Voting by the Stockholder.

 

(a)           The Stockholder shall vote the total number of Voting Securities
or shares of any other class of capital stock of the Company entitled to vote
generally on matters submitted to a vote of the Company’s stockholders that the
Stockholder beneficially owns (whether now or hereafter acquired) and to which
the Stockholder is entitled to vote in accordance with the provisions of this
Section 3.

 

(b)           The Stockholder shall take such action as may be required so that
all Voting Securities owned by the Stockholder or the Related Parties are voted
for nominees to the Board of Directors of the Company and, unless the Company
otherwise consents in writing, for all other matters to be voted on by the
holders of Voting Securities.  The Stockholder and the Related Parties, as
holders of Voting Securities, shall be present, in person or by proxy, at all
meetings of stockholders of the Company so that all Voting Securities owned
directly or beneficially by the Stockholder and the Related Parties may be
counted for the purpose of determining the presence of a quorum at such
meetings.

 

(c)           (i)            To effectuate the voting requirements set forth in
this Section 3, the Stockholder agrees that it shall vote, and shall cause the
Related Parties to vote, on all matters submitted to the vote of holders of
Voting Securities using a special form of proxy to be furnished by the Company
pursuant to which the Stockholder and the Related Parties shall give written
instructions that Voting Securities held directly or beneficially by the
Stockholder or the Related Parties shall be voted in accordance with the
applicable provisions of this Section 3.  Stockholder and Related Parties shall
provide the Company with evidence of their compliance with this Section 3.

 

(ii)           The Stockholder shall deliver to the Company, prior to any vote
by the holders of Voting Securities, a report indicating the number of shares
owned by the Stockholder and the Related Parties if the number of shares has
changed from the amount

 

3

--------------------------------------------------------------------------------


 

reported in the most recent Schedule 13D or 13G filed by the Stockholder or
filed on his behalf or on behalf of the Related Parties.

 

4.             Miscellaneous.

 

(a)           The Stockholder and the Related Parties, on the one hand, and the
Company, on the other, acknowledge and agree that irreparable damage would occur
in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state thereof having jurisdiction, in addition to any other remedy
to which they may be entitled at law or equity.

 

(b)           If any provision of this Agreement is in violation of any statute,
rule, regulation, order or decree of any governmental authority, court or
agency, or subject the Stockholder or the Related Parties to governmental
regulation to which it is not now subject, which violation or regulation would
have a material adverse impact on the Stockholder or the Related Parties taken
as a whole, then the Stockholder or the Related Parties shall be relieved of its
obligations under such provision to the minimum extent necessary to cure such
violation or eliminate the applicability of such regulation; provided that this
subparagraph shall not apply to any such violation or regulation resulting in
part from activities of the Stockholder or the Related Parties other than its
ownership of Voting Securities and the consummation of the transactions
contemplated by this Agreement; and provided further that in the event the
Stockholder or the Related Parties is relieved of his or its obligations under
any provision of this Agreement pursuant to this subparagraph, the Company
may terminate this Agreement as to that party, in its sole discretion.

 

(c)           As used herein, the term “affiliate” shall have the meaning set
forth in Rule 12b-2 under the Exchange Act and the term “person” shall mean any
individual, partnership, corporation, trust or other entity.

 

(d)           This Agreement contains the entire understanding of the parties
with respect to the transactions contemplated hereby and this Agreement may be
amended only by an agreement in writing executed by the parties hereto.

 

(e)           Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

 

(f)            For the convenience of the parties, any number of counterparts of
this Agreement may be executed by the parties hereto and each such executed
counterpart shall be, and shall be deemed to be, an original instrument.

 

4

--------------------------------------------------------------------------------


 


(G)           ALL NOTICES, REQUESTS, PAYMENTS, INSTRUCTIONS, OR OTHER DOCUMENTS
TO BE GIVEN HEREUNDER SHALL BE IN WRITING OR BY WRITTEN TELECOMMUNICATION, AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF (I) DELIVERED PERSONALLY (EFFECTIVE
UPON DELIVERY), (II) MAILED BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID (EFFECTIVE FIVE BUSINESS DAYS AFTER DISPATCH), (III)
SENT BY A REPUTABLE, ESTABLISHED COURIER SERVICE THAT GUARANTEES NEXT BUSINESS
DAY DELIVERY (EFFECTIVE THE NEXT BUSINESS DAY), OR (IV) SENT BY FACSIMILE OR
ELECTRONIC MAIL, FOLLOWED WITHIN 24 HOURS BY CONFIRMATION BY ONE OF THE
FOREGOING METHODS (EFFECTIVE UPON THE FIRST BUSINESS DAY AFTER RECEIPT OF THE
FACSIMILE OR ELECTRONIC MAIL IN COMPLETE, READABLE FORM).  NOTICES TO EACH PARTY
SHALL BE ADDRESSED AS SET FORTH BELOW (OR TO SUCH OTHER ADDRESS AS THE RECIPIENT
PARTY MAY HAVE FURNISHED TO THE SENDING PARTY FOR THE PURPOSE PURSUANT TO THIS
PARAGRAPH 4(G)).


 

If to Company:

 

Quixote Corporation
One East Wacker Drive
Chicago, Illinois  60601
Facsimile No.: (312) 467-0197
Attention:  Leslie J. Jezuit

 

With a copy to:

 

Holland & Knight LLC
131 S. Dearborn Street, 30th Floor
Chicago, Illinois 60603
Facsimile No.: (312) 578-6666
Attention:  Anne Hamblin Schiave

 

If to Stockholder:

 

U. S. Traffic Corporation and
Myers Power Products, Inc.
2000 Highland Avenue
Bethlehem, Pennsylvania  18020
Facsimile No.: (610) 868-8686
Attention:  Walter Rogers

 

5

--------------------------------------------------------------------------------


 

With a copy to:

 

Altheimer & Gray
Suite 4000
10 S. Wacker Dr.
Chicago, Illinois 60606
Facsimile No.: (312) 715-4987
Attention: David W. Schoenberg

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

(i)            This Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Illinois without giving effect to any
choice or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Illinois.

 

This Agreement has been executed and delivered in and shall be deemed to have
been made in Chicago, Illinois.  Stockholder and Company each agrees to the
exclusive jurisdiction of any state or Federal court within the City of Chicago,
with respect to any claim or cause of action arising under or relating to this
Agreement, and waive personal service of any and all process upon it, and
consents that all services of process be made by registered or certified mail,
return receipt requested, directed to it at its address as set forth in Section
4(g), an service so made shall be deemed to be completed when received.  Company
and Stockholder each waives any objection based on forum non conveniens and
waive any objection to venue of any action instituted hereunder.  Nothing in
this paragraph shall affect the right of Company or Stockholder to serve legal
process in any other manner permitted by law.

 

(j)            From and after the termination of this Agreement, the covenants
of the Parties set forth herein shall be of no further force or effect and the
Parties shall be under no further obligation with respect thereto.

 

(k)           This Agreement shall become effective as of the date first written
above.

 

[Signature page to follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Stockholder and the Company have caused this Agreement
to be duly executed by their respective officers, each of whom is duly
authorized, all as of the day and year first above written.

 

 

QUIXOTE CORPORATION

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

Name:

Leslie J. Jezuit

 

Title:

President

 

 

 

 

 

 

 

U.S. TRAFFIC CORPORATION

 

 

 

 

By:

/s/ Gary J. Coury

 

Name:

Gary J. Coury

 

Title:

President

 

 

 

 

 

 

 

MYERS/NUART ELECTRICAL PRODUCTS, INC.

 

 

 

 

By:

/s/ Diana Grootonk

 

Name:

Diana Grootonk

 

Title:

President

 

7

--------------------------------------------------------------------------------